



Exhibit 10.1


AMENDMENT NO. 5
TO FINANCING AGREEMENT
AMENDMENT NO. 5 TO FINANCING AGREEMENT, dated as of April 8, 2019 (this
"Amendment"), to the Financing Agreement, dated as of February 26, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Avid Technology, Inc., a Delaware
corporation (the "Parent" or the "Borrower"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as defined therein),
each a "Guarantor" and, collectively, the "Guarantors"), the lenders from time
to time party thereto (each a "Lender" and, collectively, the "Lenders"),
Cerberus Business Finance, LLC, a Delaware limited liability company ("CBF"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and CBF, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and
WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.


2. Amendments.


(a) Recitals. The recitals of the Financing Agreement are hereby amended by
amending and restating the first sentence therein in its entirety as follows:


"The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $227,500,000 (which has
been partially repaid and includes a $100,000,000 Total Term A-2 Loan
Commitment), and (b) a revolving credit facility in an aggregate principal
amount not to exceed $22,500,000 at any time outstanding."
(b) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:


(i)""Amendment No. 5" means Amendment No. 5 to Financing Agreement, dated as of
April 8, 2019 by and among the Loan Parties, the Agents and the Lenders."







--------------------------------------------------------------------------------





(ii)""Amendment No. 5 Effective Date" has the meaning set forth in Amendment No.
5."'


(iii)""Escrow Account" means the account described in the Escrow Agreement."


(iv)""Escrow Agreement" has the meaning specified therefor in Section 5.02(e). "


(v)""Tender Offer Documents" means the Schedule TO, and the accompanying Offer
to Purchase and Letter of Transmittal, in connection with the Borrower's offer
to purchase for cash, upon the terms and subject to the conditions set forth in
such documents, any and all of the Borrower's outstanding Convertible Notes.


(vi)""Term A-2 Loan Funding Date" means the date on or before the 30th Business
Day after the date of the launch of the tender offer for the Borrower's
Convertible Notes on which the conditions precedent set forth in Section 5.02
are satisfied with respect to the Term A-2 Loan.


(vii)""Term A-2 Lender" means a Lender making a Term A-2 Loan."


(viii)""Term A-2 Loan" means the Term A-2 Loans made by the Term A-2 Lenders to
the Borrower on the Term A-2 Loan Funding Date pursuant to Section 2.01(a)(v)."


(ix)""Term A-2 Loan Commitment" means, with respect to each Term A-2 Lender, the
commitment of such Lender to make the Term A-2 Loan to the Borrower on the Term
A-2 Loan Funding Date in the amount set forth in Schedule 1.01(A) hereto or in
the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as such commitment may be terminated or reduced from time
to time in accordance with the terms of this Agreement."


(x)""Total Term A-2 Loan Commitment" means the sum of the amounts of the Term
A-2 Lenders' Term A Loan Commitments, which amount is $100,000,000 as of the
Amendment No. 5 Effective Date."


(c) Existing Definitions. The following definitions in Section 1.01 of the
Financing Agreement are hereby amended as follows:


(i)The definition of "Applicable Margin" is hereby amended and restated in its
entirety to read as follows:


""Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 5.25%, (b)
any LIBOR Rate Loan or any portion thereof, 6.25% and (c) the Unused Line Fee,
0.5%."
(ii)The definition of "Applicable Premium" is hereby amended and restated in its
entirety as follows:


""Applicable Premium" means





--------------------------------------------------------------------------------





(a)    as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:


(i)    during the period of time from and after the Term A-2 Loan Funding Date
up to and including the date that is the first anniversary of the Term A-2 Loan
Funding Date (the "First Period"), an amount equal to 1.0% times the aggregate
amount equal to the sum of (A) the principal amount of all Original Term Loans,
Term A Loans, Term A-1 Loans and the Term A-2 Loans outstanding, (B) the
principal amount of all Revolving Loans outstanding and (C) the amount of the
undrawn Total Revolving Credit Commitment, in each case, on the date of such
Applicable Premium Trigger Event; and
(ii)    thereafter, zero;
(b)    as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:
(i)    during the First Period, an amount equal to 1.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date; and
(ii)    thereafter, zero;
(c)    as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:
(i)    during the First Period, an amount equal to 1.0% times the principal
amount of the Original Term Loans, Term A Loans, Term A-1 Loans and Term A-2
Loans being paid on such date; and
(ii)    thereafter, zero."
(iii)The definition of "Applicable Premium Trigger Event" is hereby amended by
amending and restating clause (b) of the definition thereof to read as follows:


"(b)    any payment by any Loan Party of all, or any part, of the principal
balance of any Term Loan for any reason (including, but not limited to, any
optional prepayment or mandatory prepayment (other than payments of the Term
Loan pursuant to Section 2.03(b) and any mandatory prepayment under Section
2.05(c)(i), Section 2.05(c)(iv), or Section 2.05(c)(v))) whether before or after
(i) the occurrence of an Event of Default, or (ii) the commencement of any
Insolvency Proceeding, and notwithstanding any acceleration (for any reason) of
the Obligations;"
(iv)The definition of "Fee Letter" is hereby amended and restated in its
entirety to read as follows:


""Fee Letter" means the Amended and Restated Fee Letter, dated as of the
Amendment No. 2 Effective Date, among the Borrower and the Collateral Agent (as
amended, restated, supplemented or otherwise modified from time to time,
including as amended pursuant to the Amendment No. 1 to Amended and Restated Fee
Letter, dated as of the Amendment No. 4 Effective Date and to the Amendment No.
2 to Amended and Restated Fee Letter, dated as of the Amendment No. 5 Effective
Date)."
(v)The definition of "Consolidated EBITDA" is hereby amended as follows:





--------------------------------------------------------------------------------







(A)clause(b)(vii) is amended and restated in its entirety to read as follows:


"(vii)    [reserved];"
(B)clause(b)(ix) is amended and restated in its entirety to read as follows:


"(ix)    [reserved];
(C)clause(b)(x) is amended and restated in its entirety to read as follows:


"(x)    one-time charges incurred after January 1, 2019 in connection with
restructuring activities and other non-recurring costs identified on Schedule
1.01(C) in an aggregate amount not to exceed $15,000,000 in the aggregate and
not to exceed $4,000,000 in any Fiscal Year,"
(D)clause(b)(xi) is amended and restated in its entirety to read as follows:


"(xi)    one-time customary charges, costs, fees and expenses paid in connection
with (1) the consummation of a Permitted Acquisition (other than the Orad
Acquisition) (including, without limitation, any indebtedness or equity issued
to finance such acquisition) and (2) the making of any other Permitted
Investments, in each case to the extent (y) such charges, costs, fees and
expenses are factually supportable and (z) the aggregate amount of such charges,
costs, fees and expenses does not exceed $1,000,000 in any Fiscal Year,"
(E)clause(b)(xii) is amended and restated in its entirety to read as follows:


"(xii)    non-recurring expenses for such period incurred in connection with the
settlement of litigation that is not in the ordinary course of business,
provided, that such expenses are factually supportable and in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year,"
(F)clause (b)(xiii) is amended and restated in its entirety to read as follows:


"(xiii)    fees, costs and expenses paid in connection with the Amendment No. 5,
the tender offer for or repurchase of the Borrower's Convertible Notes and the
transactions in connection therewith,"





--------------------------------------------------------------------------------





(G)inserting a new clause (xv) to read as follows:


"(xv)    one-time expenses incurred on and after October 1, 2019 and prior to
June 30, 2021, in connection with duplicative employee costs relating to the IT
"quote to cash" automation project of the Borrower, in an aggregate amount not
to exceed $4,000,000, and"
(H) inserting a new clause (xvi) to read as follows:


"(xvi)    costs incurred in such period in connection with the maintenance of
annual credit ratings,"
(I)the penultimate sentence of the definition of "Consolidated EBITDA" is
amended and restated in its entirety to read as follows:


"The parties hereto agree that Consolidated EBITDA for the fiscal quarter ending
(i) on June 30, 2018 shall be deemed to be $3,048,000, (ii) on September 30,
2018 shall be deemed to be $14,705,000, and (iii) on December 31, 2018 shall be
deemed to be $21,107,000."
(vi)The definition of "Permitted Acquisition" is hereby amended as follows:


(A)clause (i) is amended and restated in its entirety as follows:


"(i)    [reserved];"
(B)clause (l) is amended and restated in its entirety as follows:


"(l)    the Purchase Price payable in respect of all Acquisitions shall not
exceed $25,000,000 in the aggregate during the term of this Agreement, provided,
that all Acquisitions of assets located outside of the United States and
Acquisitions of Equity Interests issued by Persons organized in a jurisdiction
outside of the United States shall not exceed $10,000,000 in the aggregate for
all such Acquisitions."
(vii)The definition of "Consolidated Funded Indebtedness" is hereby amended and
restated in its entirety to read as follows:


""Consolidated Funded Indebtedness" means, with respect to any Person at any
date and without duplication, the sum of all (a) Revolving Loans outstanding at
such date (excluding any undrawn amounts under the Revolving Credit
Commitments), (b) Term Loans outstanding at such date and (c) all Indebtedness
described in clause (f) in the definition thereof (provided, that Indebtedness
described in such clause (f) shall be excluded to with respect to any letters of
credit to the extent such letters of credit are cash collateralized) as
determined on a consolidated basis in accordance with GAAP."





--------------------------------------------------------------------------------





(viii)The definition of "Permitted Investments" is hereby amended by amending
and restating clause (k) in its entirety to read as follows:


"(k)    loans and advances to directors, employees and officers of the Loan
Parties and their Subsidiaries (i) for bona fide business purposes, including to
purchase Equity Interests of the Parent, in an aggregate amount not to exceed
$500,000 at any time outstanding and (ii) to the extent such loans or advances
are non-cash, to purchase Equity Interests of the Parent;"
(ix)The definition of "Permitted Investments" is hereby amended by (A) deleting
the "and" at the end of clause (s), (B) retitling clause (t) as clause (u) and
(C) inserting a new clause (t) as follows:


"(t)    Investments by the Loan Parties in joint ventures in an aggregate amount
not to exceed $1,000,000 in the aggregate, at any time outstanding, provided,
that, if the applicable Loan Party has pledged the Equity Interests in any joint
venture formed or acquired after the Amendment No. 5 Effective Date, Investments
by the Loan Parties in such joint ventures may be up to $5,000,000 in the
aggregate at any time outstanding; and".
(x)The definition of "Permitted Purchase Money Indebtedness" is hereby amended
and restated in its entirety to read as follows:


""Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets or software
secured by a Lien permitted under clause (e) of the definition of "Permitted
Liens"; provided that (a) such Indebtedness is incurred within 180 days after
such acquisition, (b) such Indebtedness when incurred shall not exceed the
purchase price of the asset financed and (c) the aggregate principal amount of
all such Indebtedness shall not exceed $7,500,000 at any time outstanding."
(xi)The definition of "Pro Rata Share" is hereby amended by amending and
restating clause (b) therein in its entirety to read as follows:


"(b)    (i) a Lender's obligation to make the Term A-1 Loan, the percentage
obtained by dividing (A) such Lender's Term A-1 Loan Commitment by (B) the Total
Term A-1 Loan Commitment (provided that if the Total Term A-1 Loan Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term A-1 Loan and the denominator shall
be the aggregate unpaid principal amount of the Term A-1 Loan), (ii) a Lender's
obligation to make the Term A-2 Loan, the percentage obtained by dividing (A)
such Lender's Term A-2 Loan Commitment by (B) the Total Term A-2 Loan Commitment
(provided that if the Total Term A-2 Loan Commitment has been reduced to zero,
the numerator shall be the aggregate unpaid principal amount of such Lender's
portion of the Term A-2 Loan and the denominator shall be the aggregate unpaid
principal amount of the Term A-2 Loan), and (iii) a Lender's right to receive
payments of interest, fees and principal with respect to the Term Loan, the
percentage obtained by dividing (A) such Lender's Term Loan Commitment by (B)
the Total Term Loan Commitment (provided that if the Total Term Loan Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan and the denominator shall be
the aggregate unpaid principal amount of the Term Loan), and".
(xii)The definition of "Term Loans" is hereby amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------





""Term Loans" means (i) the Original Term Loans made by the Term Loan Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(a)(ii), (ii) the
Term A Loans made by the Term A Lenders on the Amendment No. 2 Effective Date
pursuant to Section 2.01(a)(iii), (iii) the Term A-1 Loans made by the Term A-1
Lenders on the Amendment No. 4 Effective Date pursuant to Section 2.01(a)(iv),
and (iv) the Term A-2 Loans made by the Term A-2 Lenders on the Term A-2 Loan
Funding Date pursuant to Section 2.01(a)(v)."
(xiii)The definition of "Term Loan Commitment" is hereby amended and restated in
its entirety to read as follows:


""Term Loan Commitment" means, with respect to each Lender, the Original Term
Loan Commitment, the Term A Loan Commitment, the Term A-1 Loan Commitment and/or
the Term A-2 Loan Commitment of such Lender."
(xiv)The definition of "Total Term Loan Commitment" is hereby amended and
restated in its entirety to read as follows:


""Total Term Loan Commitment" means the sum of (i) the amount of the Lenders'
Original Term Loan Commitments, (ii) the amount of the Lenders' Term A Loan
Commitments, (iii) the amount of the Lenders' Term A-1 Loan Commitments, and
(iv) the amount of the Lenders' Term A-2 Loan Commitments."
(d) Section 2.01(a) (Commitments). Section 2.01(a) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:


"Section 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
(i)    each Revolving Loan Lender severally agrees to make Revolving Loans to
the Borrower at any time and from time to time during the term of this
Agreement, in an aggregate principal amount of Revolving Loans at any time
outstanding not to exceed the amount of such Lender's Revolving Credit
Commitment;
(ii)    each Term Loan Lender severally made the Original Term Loan to the
Borrower on the Effective Date, in an aggregate principal amount equal to such
Lender's Original Term Loan Commitment;
(iii)    each Term A Lender severally made the Term A Loan to the Borrower on
the Amendment No. 2 Effective Date, in an aggregate principal amount equal to
such Lender's Term A Loan Commitment;
(iv)    each Term A-1 Lender severally agrees to make the Term A-1 Loan to the
Borrower on the Amendment No. 4 Effective Date, in an aggregate principal amount
not to exceed the amount of such Lender's Term A-1 Loan Commitment;
(v)    each Term A-2 Lender severally agrees to make the Term A-2 Loan to the
Borrower on the Term A-2 Loan Funding Date, in an aggregate principal amount not
to exceed the amount of such Lender's Term A-2 Loan Commitment; and





--------------------------------------------------------------------------------





(vi)    notwithstanding anything to the contrary contained in this Section
2.01(a), the Loan Parties hereby acknowledge, confirm and agree that (1) on
April 8, 2019, the outstanding principal amount of the Revolving Loans is equal
to $0, (2) immediately prior to the Amendment No. 5 Effective Date, the
outstanding principal amount of the Original Term Loans, the Term A Loans, and
the Term A-1 Loans is equal to $125,106,250 (such Indebtedness described in this
clause (2) being hereinafter referred to as the "Original Term Loan
Indebtedness"), (3) such Original Term Loan Indebtedness shall not be repaid on
the Amendment No. 5 Effective Date, but rather shall be continued and
re-evidenced by this Agreement as a portion of the Term Loans outstanding
hereunder, (4) the Term A-2 Loan made on the Term A-2 Loan Funding Date shall be
an amount equal to the Total Term A-2 Loan Commitment and (5) for all purposes
of this Agreement and the other Loan Documents, the sum of the Original Term
Loan Indebtedness immediately prior to the Amendment No. 5 Effective Date
($125,106,250) shall be increased by the amount of the Term A-2 Loan made on the
Term A-2 Loan Funding Date."
(e) Section 2.01(b) (Commitments). Section 2.01(b)(ii) is hereby amended and
restated in its entirety as follows:


"(ii)    The aggregate principal amount of the Original Term Loan made on the
Effective Date shall not exceed the Total Original Term Loan Commitment. The
aggregate principal amount of the Term A Loan made on the Amendment No. 2
Effective Date shall not exceed the Total Term A Loan Commitment. The aggregate
principal amount of the Term A-1 Loan made on the Amendment No. 4 Effective Date
shall not exceed the Total Term A-1 Loan Commitment. The aggregate principal
amount of the Term A-2 Loan made on the Amendment No. 5 Effective Date shall not
exceed the Total Term A-2 Loan Commitment. Any principal amount of the Term Loan
which is repaid or prepaid may not be reborrowed."
(f) Section 2.02(a) (Making the Loans). Clause (iv) of Section 2.02(a) of the
Financing Agreement is hereby amended and restated in its entirety as follows:


"(iv) the proposed borrowing date, which must be a Business Day, and, with
respect to the portion of the Term Loan funded pursuant to the Total Original
Term Loan Commitment must be the Effective Date, and with respect to the portion
of the Term Loan funded pursuant to the Total Term A Loan Commitment must be the
Amendment No. 2 Effective Date, and with respect to the portion of the Term Loan
funded pursuant to the Total Term A-1 Loan Commitment must be the Amendment No.
4 Effective Date and with respect to the portion of the Term Loan funded
pursuant to the Total Term A-2 Loan Commitment must be the Term A-2 Loan Funding
Date."
(g) Section 2.05(a)(ii) (Reduction of Term Loan Commitments). Section
2.05(a)(ii) of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:


"(ii)    Term Loan. The Total Original Term Loan Commitment terminated at 5:00
p.m. (New York City time) on the Effective Date. The Total Term A Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the Amendment
No. 2 Effective Date. The Total Term A-1 Loan Commitment shall terminate at 5:00
p.m. (New York City time) on the Amendment No. 4 Effective Date. The Total Term
A-2 Loan Commitment shall terminate at 5:00 p.m. (New York City time) on the
earliest of (i) the Term A-2 Loan Funding Date, (ii) the 30th Business Day after
the date of the launch of the tender offer for the Borrower's Convertible Notes
and (iii) May 24, 2019."
(h) Section 2.05(c)(Mandatory Prepayments). Section 2.05(c)(v) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:







--------------------------------------------------------------------------------





"(v)    On the first Business Day following the 90th day after the Term A-2 Loan
Funding Date, the Borrower shall prepay the outstanding principal amount of the
Term A-2 Loan in accordance with Section 2.05(d) in an amount equal to the
amount remaining in the Escrow Account on such date. The Borrower authorizes the
Collateral Agent to withdraw all funds remaining in the Escrow Account on such
date pursuant to the terms of the Escrow Agreement and to repay the Term A-2
Loan and the Collateral Agent agrees to make such withdrawal and repayment."
(i) Section 2.05(d)(Application of Payments). Section 2.05(d) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:


"(d)    Each prepayment pursuant to subsections (c)(i), (c)(ii), (c)(iii), and
(c)(iv) above shall be applied, first, to the Term Loan, until paid in full and
second, to the Revolving Loans (with a corresponding permanent reduction in the
Revolving Credit Commitments), until paid in full. Each prepayment pursuant to
subsections (c)(v) above shall be applied to the Term A-2 Loan, until paid in
full. Each prepayment of the Term Loan pursuant to Section 2.05(c) shall be
applied pro rata against the remaining installments of principal of the
applicable Term Loan. Notwithstanding the foregoing, after the occurrence and
during the continuance of an Event of Default, if the Administrative Agent has
elected, or has been directed by the Collateral Agent or the Required Lenders,
to apply payments in respect of any Obligations in accordance with Section
4.03(b), prepayments required under Section 2.05(c) shall be applied in the
manner set forth in Section 4.03(b). Any prepayment of any Loans shall be
applied first to Reference Rate Loans to the full extent thereof before
application to LIBOR Rate Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
2.08."
(j) Section 5.02 (Conditions Precedent to All Loans). Section 5.02 of the
Financing Agreement is hereby amended by inserting a new clause (e) to read as
follows:


"(e)    Escrow Agreement. The Borrower and the Collateral Agent shall have
entered into an escrow agreement with an escrow agent, in form and substance
reasonably acceptable to the Collateral Agent (the "Escrow Agreement"), which
shall allow the Borrower to withdraw funds in the Escrow Account on or before
the date specified in Section 2.05(c)(v) to purchase or repay Convertible Notes
without the consent of any other Person, and shall have established the Escrow
Account. The proceeds from the Term A-2 Loan shall be funded into the Escrow
Account."
(k) Section 6.01(s) (Use of Proceeds). Section 6.01(s) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:


"(s)    Use of Proceeds. The proceeds of (i) the Original Term Loans shall be
used on the Effective Date to refinance the Existing Credit Facility, (ii) the
Term A Loans and Term A-1 Loans may be used to purchase Convertible Notes and/or
for working capital purposes, (iii) the Term A-2 Loans shall be funded into the
Escrow Account and may be used solely to purchase or repay Convertible Notes and
to pay fees and expenses in connection with the closing of the Amendment No. 5
and such purchase or repayment of the Convertible Notes, and (iv) the Loans
shall be used to pay fees and expenses in connection with the transactions
contemplated hereby and fund working capital and general corporate purposes of
the Borrower and its Subsidiaries."
(l) Section 7.01(a) (Reporting Requirements). Clause (xvi) of Section 7.01(a) of
the Financing Agreement is hereby amended and restated in its entirety as
follows:


"(xvi)    [Reserved];"





--------------------------------------------------------------------------------





(m) Section 7.02(m) (Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.). Clause (ii)(1) of Section 7.02(m) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:


"the Obligations and the Convertible Notes".
(n) Section 7.02(m) (Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.). Clause (iii) of Section 7.02(m) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
                
"[Reserved]".


(o) Section 7.03 (Financial Covenants; Leverage Ratio). Section 7.03 of the
Financing Agreement is hereby amended and restated in its entirety as follows:


"Financial Covenants; Leverage Ratio. Until the Termination Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing,
permit the Leverage Ratio of the Parent and its Subsidiaries for any period of 4
consecutive fiscal quarters of the Parent and its Subsidiaries for which the
last quarter ends on a date set forth below and based upon the level of
Availability plus unrestricted cash on-hand (which for the avoidance of doubt,
shall not include the proceeds of the Term A-2 Loans in the Escrow Account) set
forth opposite thereto, to be greater than the ratio set forth opposite such
date:





--------------------------------------------------------------------------------





Availability plus unrestricted cash on-hand ≥ $60,000,000
Fiscal Quarter End
Leverage Ratio
June 30, 2019
5.50:1.00
September 30, 2019
5.50:1.00
December 31, 2019
6.30:1.00
March 31, 2020
6.00:1.00
June 30, 2020
6.00:1.00
September 30, 2020
5.85:1.00
December 31, 2020
5.30:1.00
March 31, 2021
5.20:1.00
June 30, 2021
4.75:1.00
September 30, 2021
4.60:1.00
December 31, 2021
4.30:1.00
March 31, 2022
4.30:1.00
June 30, 2022
4.00:1.00
September 30, 2022
4.00:1.00
December 31, 2022
4.00:1.00
March 31, 2023
4.00:1.00
 
Availability plus unrestricted cash on hand < $60,000,000
Fiscal Quarter End
Leverage Ratio
June 30, 2019
5.20:1.00
September 30, 2019
5.20:1.00
December 31, 2019
5.40:1.00
March 31, 2020
5.20:1.00
June 30, 2020
5.20:1.00
September 30, 2020
5.00:1.00
December 31, 2020
4.50:1.00
March 31, 2021
4.40:1.00
June 30, 2021
4.10:1.00
September 30, 2021
4.00:1.00
December 31, 2021
3.75:1.00
March 31, 2022
3.75:1.00
June 30, 2022
3.50:1.00
September 30, 2022
3.50:1.00
December 31, 2022
3.50:1.00
March 31, 2023
3.50:1.00



(p) Representations and Warranties. Each representation and warranty set forth
in Article VI of the Financing Agreement and each other Loan Document providing
that such representations and warranties are made "as of the Effective Date" or
like language is hereby amended to provide that such representations and
warranties are true, correct and complete "as of the Amendment No. 5 Effective
Date" except as set forth on the disclosure schedules to be delivered to the
Agents on the Amendment No. 5 Effective Date in respect of schedules to the
Financing Agreement and the Security Agreement, which disclosure schedules shall
amend and restate the corresponding schedules to the Financing Agreement and the
Security Agreement, in each case as in effect prior to the date hereof.


3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:







--------------------------------------------------------------------------------





(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.


(b) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Requirement of
Law or (C) any Material Contract binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clauses (ii)(B), (ii)(C) and (iv),
to the extent where such contravention, default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect.


(c) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.


(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.


4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 5 Effective
Date"):


(a) Representations and Warranties. The representations and warranties contained
in this Amendment and in Article VI of the Financing Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Amendment No. 5 Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which





--------------------------------------------------------------------------------





representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).


(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 5 Effective Date or result from
this Amendment becoming effective in accordance with its terms.


(c) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
December 31, 2017, which could reasonably be expected to have a Material Adverse
Effect.


(d) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Liens, to the extent such Liens and
security interests are required pursuant to the Loan Documents to be granted or
perfected on or before the Amendment No. 5 Effective Date.


(e) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties' business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.


(f) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.


(g) Payment of Fees, Etc. The Borrower shall have paid on or before the
Amendment No. 5 Effective Date all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 of the Financing Agreement and Section 12.04 of the
Financing Agreement.


(h) Delivery of Documents. The Collateral Agent shall have received on or before
the Amendment No. 5 Effective Date the following, each in form and substance
reasonably satisfactory to the Collateral Agent and, unless indicated otherwise,
dated the Amendment No. 5 Effective Date:
(i)this Amendment, duly executed by the Loan Parties, each Agent and each
Lender;


(ii)the Amendment No. 2 to Amended and Restated Fee Letter, dated as of the
Amendment No. 5 Effective Date, duly executed by the Borrower and the Collateral
Agent, in the form annexed hereto as Exhibit A;


(iii)a certificate of an Authorized Officer of the Loan Parties certifying that
the attached copies of the Tender Offer Documents will be filed with the SEC in
substantially the form attached thereto;







--------------------------------------------------------------------------------





(iv)a certificate of an Authorized Officer of each Loan Party, certifying (A)
(1) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Amendment No. 5 Effective Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction) or (2) that no changes
have been made to such Governing Documents delivered to the Collateral Agent on
or after the Effective Date, (B) as to a copy of the resolutions or written
consents of such Loan Party authorizing (1) the borrowings hereunder and the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, (C) (1) the names and true signatures of
the representatives of such Loan Party authorized to sign each Loan Document (in
the case of a Borrower, including, without limitation, Notices of Borrowing,
LIBOR Notices and all other notices under this Agreement and the other Loan
Documents) to which such Loan Party is or will be a party and the other
documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such authorized
officers or (2) that no changes have been made to each certificate of incumbency
delivered to the Collateral Agent on or after the Effective Date, (D) as to the
matters set forth in Sections 4(a) and 4(b) of this Amendment, and (E) attaching
amended and restated schedules to the Financing Agreement and the Security
Agreement;


(v)a certificate of the appropriate official(s) (or other confirmation
satisfactory to the Collateral Agent) of (A) the jurisdiction of organization of
each Loan Party and (B) each jurisdiction of foreign qualification of each Loan
Party in which such Loan Party owns or leases real property certifying as of a
recent date not more than 30 days prior to the Amendment No. 5 Effective Date as
to the subsistence in good standing of, and the payment of taxes by, such Loan
Party in such jurisdictions;


(vi)an opinion of (A) Covington & Burling LLP, outside counsel to the Loan
Parties and (B) the General Counsel of the Loan Parties, in each case as to such
matters as the Collateral Agent may reasonably request;


(vii)a certificate of the chief financial officer of the Parent certifying
compliance with the covenants set forth in Section 7.03 of the Financing
Agreement (on a pro forma basis assuming the borrowing of the Term A-2 Loan);


(viii)a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties on a consolidated basis (on a pro forma
basis assuming the borrowing of the Term A-2 Loan); and


(ix)the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens).


The Agents and the Lenders agree that their execution of this Amendment shall
mean that the conditions to effectiveness set forth in Sections 4(c), (g) and
(h) have been satisfied.
5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the





--------------------------------------------------------------------------------





Financing Agreement and each other Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Amendment No. 5
Effective Date, all references in any such Loan Document to "the Financing
Agreement", the "Agreement", "thereto", "thereof", "thereunder" or words of like
import referring to the Financing Agreement shall mean the Financing Agreement
as amended by this Amendment, and (c) confirms and agrees that, to the extent
that any such Loan Document purports to assign or pledge to the Collateral
Agent, for the benefit of the Agents and the Lenders, or to grant to the
Collateral Agent, for the benefit of the Agents and the Lenders, a security
interest in or Lien on any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Financing Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects. This Amendment does not and shall not affect any of the obligations of
the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties' obligations to repay the Loans in accordance with
the terms of Financing Agreement or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Agent or any Lender under the
Financing Agreement or any other Loan Document nor constitute a waiver of any
provision of the Financing Agreement or any other Loan Document.


6. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.


7. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.


8. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the "Released Parties"),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Amendment No. 5 Effective Date directly
arising out of, connected with or related to this Amendment, the Financing
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of





--------------------------------------------------------------------------------





any Loans or other advances, or the management of such Loans or other advances
or the Collateral. Each Loan Party represents and warrants that it has no
knowledge of any claim by any Releasor against any Released Party or of any
facts or acts or omissions of any Released Party which on the date hereof would
be the basis of a claim by any Releasor against any Released Party which would
not be released hereby.


9. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.


10. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.


(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any material respect (or in any
respect if such representation or warranty is qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof) when made or
deemed made.


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 
BORROWER:


AVID TECHNOLOGY, INC.
 
 
 
By:
/s/ Kenneth Gayron
 
 
Name: Kenneth Gayron
 
 
Title: Executive Vice President and CFO
 
 
 
GUARANTOR:


AVID TECHNOLOGY WORLDWIDE, INC.
 
 
 
By:
/s/ Ryan H. Murray
 
 
Name: Ryan H. Murray
 
 
Title: Director




























--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
CERBERUS BUSINESS FINANCE, LLC
 
By:
/s/ Joseph Naccarato
 
 
Name: Joseph Naccarato
 
 
Title: Chief Operating Officer






































--------------------------------------------------------------------------------





LENDERS:


CERBERUS ASRS FUNDING LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS ASRS HOLDINGS LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS AUS LEVERAGED HOLDINGS III LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS AUS LEVERED HOLDINGS LP
By: CAL I GP Holdings LLC
Its: General Partner


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS AUS LEVERED II LP     
By: CAL II GP LLC
Its: General Partner


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President

























--------------------------------------------------------------------------------





CERBERUS AUS LEVERED III LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS CAVALIERS LEVERED III LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS CAVALIERS LEVERED
LOAN OPPORTUNITIES FUND, LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS FSBA HOLDINGS LLC


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Vice President




CERBERUS ICQ LEVERED LLC


By: ___/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS ICQ LEVERED LOAN
OPPORTUNITIES FUND, L.P.
By: Cerberus ICQ Levered Opportunities GP, LLC
Its: General Partner


By: ___/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director















--------------------------------------------------------------------------------





CERBERUS ICQ OFFSHORE LEVERED LP
By: Cerberus ICQ Offshore GP LLC
Its: General Partner


By:     /s/ Joseph Naccarato                
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS ICQ OFFSHORE LOAN
OPPORTUNITIES MASTER FUND, L.P.
By: Cerberus ICQ Offshore Levered GP, LLC
Its: General Partner


By: /s/ Joseph Naccarato    
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.
By: Cerberus KRS Levered Opportunities GP, LLC
Its: General Partner


By:     /s/ Joseph Naccarato                    
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.
By: Cerberus Levered Opportunities III GP, LLC
Its: General Partner


By:     /s/ Joseph Naccarato                    
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XIX L.P.
By: Cerberus LFGP XIX, LLC
Its: General Partner


By:     /s/ Joseph Naccarato                    
Name: Joseph Naccarato
Title: Senior Managing Director













--------------------------------------------------------------------------------





CERBERUS LOAN FUNDING XV L.P.
By: Cerberus ICQ GP, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XVII LTD.
By: Cerberus ASRS Holdings LLC, its attorney-in-fact


__/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS LOAN FUNDING XVIII L.P.
By: Cerberus LFGP XVIII, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XX L.P.
By: Cerberus LFGP XX, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXI L.P.
By: Cerberus LFGP XXI, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director



















--------------------------------------------------------------------------------





CERBERUS LOAN FUNDING XXII L.P.
By: Cerberus LFGP XXII, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXIII L.P.
By: Cerberus LFGP XXIII, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXIV L.P.
By: Cerberus LFGP XXIV, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXV L.P.
By: Cerberus LFGP XXV, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS ND CREDIT HOLDINGS LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President





















--------------------------------------------------------------------------------





CERBERUS ND LEVERED LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P.
By: Cerberus NJ Credit Opportunities GP, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS OFFSHORE LEVERED III LP
By: COL III GP Inc.
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS OFFSHORE LEVERED LOAN
OPPORTUNITIES MASTER FUND III, L.P.
By: Cerberus Offshore Levered Opportunities III GP, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS ONSHORE LEVERED III LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President





















--------------------------------------------------------------------------------





CERBERUS PSERS LEVERED LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS PSERS LEVERED LOAN
OPPORTUNITIES FUND, L.P.    
By: Cerberus PSERS Levered Opportunities GP, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS REDWOOD LEVERED A LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS REDWOOD LEVERED LOAN
OPPORTUNITIES FUND A, L.P.
By: Cerberus Redwood Levered Opportunities GP A, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, L.P.
By: Cerberus Redwood Levered Opportunities GP B, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director



















--------------------------------------------------------------------------------





CERBERUS STEPSTONE CREDIT HOLDINGS LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS STEPSTONE LEVERED A LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS SWC LEVERED HOLDINGS II LP
By: CSL Holdings II GP LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




CERBERUS SWC LEVERED II LLC


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Vice President




CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P.
By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner


By: __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director



























--------------------------------------------------------------------------------





Philadelphia Indemnity Insurance Company
By:  CBF-D Manager, LLC
Its:  Investment Manager
By:  __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




Reliance Standard Life Insurance Company
By:  CBF-D Manager, LLC
Its:  Investment Manager
By:  __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




SAFETY NATIONAL CASUALTY CORPORATION
By:  CBF-D Manager, LLC
Its:  Investment Manager
By:  __/s/ Joseph Naccarato
Name: Joseph Naccarato
Title: Senior Managing Director




TMD-DL Holdings, LLC
By:  CBF-D Manager, LLC
Its:  Investment Manager
By:  __/s/ Joseph Naccarato     
Name: Joseph Naccarato
Title: Senior Managing Director



























--------------------------------------------------------------------------------





EXHIBIT A
Form of Amendment No. 2 to Amended and Restated Fee Letter





